MEMORANDUM **
Irving Garcia appeals his mandatory minimum 60-month sentence imposed following his guilty plea to distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1). He contends that his waiver in his plea agreement of his right to appeal his sentence was not valid because a defendant cannot knowingly and voluntarily surrender his right to appeal a sentence not yet imposed. He seeks to challenge the district court’s calculation of his criminal history score, which made him ineligible for a “safety valve” reduction under 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.
As Irving acknowledges, his contention is foreclosed by this court’s case law. See United States v. Anglin, 215 F.3d 1064, 1066 (9th Cir.2000); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (upholding appeal waiver in safety valve case following United States v. Book*110er, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.